Judgment and order affirmed, with costs. No opinion. Black-mar, P. J., Kelly and Jaycox, JJ., concur; Kelby and Young, JJ., vote to reverse and for a new trial on the ground that the construction of the contract found in the resolutions of the board of directors was a question of law for the court, and that the effect of the three resolutions was to continue the plaintiff’s employment for the current year, which they find was the calendar year, and that plaintiff was wrongfully discharged, the record failing to show sufficient evidence to rebut the presumption arising from his continued service beyond the current year.